Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous objections on the relevant claims are withdrawn based on the amendments submitted.
Response to Arguments
Applicant's arguments filed on 03/01/2021 have been fully considered but they are not persuasive. In regards to the applicants arguments that the prior art of Faith does not teach an application cognitive graph (Remarks, p. 5), the Examiner points to paragraphs 51-54, 88-89, for example, that teaches cognitive graphs for various applications, users or organizations. In regards to the applicants arguments that the prior art of Faith does not teach a plurality of cognitive learning styles or categories (Remarks, p. 6), the Examiner points to paragraphs 35, 60, 69, for example, that teaches dynamic learning and the cognitive inference and learning system (CILS) that adapts to various users styles. In regards to the applicants arguments that the prior art does not teach the newly added limitations, the Examiner points to the prior art as used in the rejections below that addresses these added limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “an explicit likes/dislikes cognitive learning technique” and “a contextual recommendation cognitive learning technique” twice in the last (amended) limitation of the claim. It is unclear whether the second recitation of these limitations would refer to the same/different respective cognitive learning techniques. The dependent Claims 2-6 are therefore also subsequently rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vesto et al. US 2016/0063191 A1 (in applicants’ IDS), in view of Faith et al., US 2015/0356441 A1, and further in view of Ekblaw et al., “A Case Study for Blockchain in Healthcare: “MedRec” prototype for electronic health records and medical research data”, August 2016, (in applicants’ IDS).

Regarding Claim 1, Vesto teaches:
A method for providing healthcare-related, 
cognitive insights comprising (paragraphs 37, 87, 94, 146: wherein as described, a machine learning engine learns and predicts patterns from healthcare related data, that is a providing of healthcare-related cognitive insights. Examiner’s note: the Goldberg reference, US 2016/0260025 A1, see PTO-892, also teaches providing cognitive insights from a plurality of sources, see for example paragraph 8):
receiving data from a plurality of data sources, at least some of the plurality of data sources comprising healthcare related data sources (Figs. 1-2, 4, 9; paragraphs 39, 48, 61, 68: wherein it is shown and described the healthcare related data sources);
processing the data from the plurality of data sources 
to provide a healthcare-related, 
cognitive insight (paragraphs 37, 87, 94, 146: wherein as described, a machine learning engine learns and predicts patterns from healthcare related data, that is a providing of healthcare-related cognitive insights. Examiner’s note: the Goldberg 
and, providing the healthcare-related, 
cognitive insight to a destination (paragraphs 87, 94-95: wherein as described, the machine learning engine in conjunction with the intelligent routing engine and the connection optimizer provides the context based recommendations).
Vesto may not have taught:
providing 
to a cognitive inference and learning system, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive graph, the cognitive graph being derived from the plurality of data sources, the cognitive graph comprising an application cognitive graph, the application cognitive graph comprising a graph associated with a cognitive application, interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the application cognitive graph; performing a cognitive learning operation via the cognitive inference and learning system 
to provide a cognitive learning result,
the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning algorithm to generate the cognitive learning result; 
and the cognitive learning result.
However, Faith shows (Figs. 1-7, 12-13; Abstract; paragraphs 24, 32, 52-53, 58, 60, 63, 66, 91, 177: wherein collectively it is shown and described the cognitive inference and learning system and the cognitive platform with its associated cognitive graphs and cognitive learning operations in the cognitive learning framework in generating cognitive learning results. 
And paragraphs 39, 59-60, 66-67, 105: wherein as collectively discussed, the cognitive inference and learning system (CILS) is implemented to incorporate a variety of processes that is a generalized learning approach to perform the cognitive learning operation, each implemented and adapted to a particular user for generating the cognitive result; and further these techniques can be based on machine learning models as described therein).
And Faith further shows,
and wherein the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique (paragraph 59: CILS capable of learning an explicit likes/dislikes cognitive learning technique (paragraphs 40, 163: correlation to user likes/dislikes), a patterns and concepts cognitive learning technique (paragraph 36: cognitive application for extracting patterns), a behavior cognitive learning technique (paragraphs 43, 131-132: using behavior to make deductions), a concept entailment cognitive learning technique (paragraph 116: learning based on concepts), and a contextual recommendation cognitive learning technique (paragraph 43: CILS make cognitive insights based on context), the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category (paragraphs 35, 60, 69: dynamic learning and the cognitive inference and learning system (CILS) that adapts to various users styles), an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category (paragraph 40: learning based on user likes/dislikes), the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category (paragraph 117: observed learning), the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (paragraphs 34, 39: inference learning).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Faith with that of Vesto for having a cognitive inference and learning system using a plurality of learning techniques and instantiated in a cognitive platform with its associated cognitive graphs and cognitive learning operations in a cognitive learning framework in generating cognitive learning results. 
The ordinary artisan would have been motivated to modify Vesto in the manner set forth above for the purposes of performing cognitive computing operations comprising receiving streams of data from a plurality of data sources, processing the streams of data from the plurality of data sources, and performing data enriching for incorporation into a cognitive graph [Faith: Abstract].
Neither Vesto nor Faith may have explicitly taught: 
blockchain-associated
and blockchain data sources
the blockchain data sources providing blockchain data;
the blockchain data
using the blockchain data.
However, Ekblaw in the related field of analyzing healthcare related data shows (Abstract; section 1, p.3; subsection 2.1; section 3; section 4, p.10: wherein collectively it is discussed the use of blockchain medical data sources and the use of machine 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Ekblaw with that of Vesto and Faith for having blockchain data sources and determining cognitive insights from those blockchain data sources.
The ordinary artisan would have been motivated to modify Vesto and Faith in the manner set forth above for the purposes of handling Electronic Health Records using blockchain technology that provides easy access to medical information that leverages blockchain properties to provide confidentiality, accountability and data sharing, that are crucial considerations when handling sensitive information such as Electronic Health Records [Ekblaw: Abstract].

Regarding Claim 2, with Ekblaw and Faith teaching those limitations of the claim as previously pointed out, Vesto further teaches:
The method of claim 1, further comprising: performing a one-step healthcare operation using the healthcare-related, blockchain-associated cognitive insight (Emphasis added). (paragraphs 87, 96, 170: wherein alerts and notifications based on healthcare data, that is a single step operation, is described).

Regarding Claim 3, with Ekblaw and Faith teaching those limitations of the claim as previously pointed out, Vesto further teaches:
The method of claim 1, further comprising: the cognitive learning operation iteratively refines the healthcare-related, blockchain-associated cognitive insight over time (paragraphs 87, 94, 146: wherein machine learning, that are iterative continuously improving models, are used on the healthcare data to provide health related predictions).

Regarding Claim 4, Vesto further teaches:
The method of claim 1, wherein: the plurality of data sources comprise at least one of situational data sources and temporal data sources, the situational data sources comprising a healthcare related situational data source, the temporal data sources comprising a healthcare related temporal data source (paragraphs 57, 81, 131, 143, 146: wherein collectively it is discussed temporal data such as scheduling and situational data such as actions taken in response to events or according to a schedule, or contextual data); 
And Ekblaw further teaches:
and, the blockchain data comprises healthcare related blockchain transaction data (Abstract; section 1, p.3; subsection 2.1; section 3; section 4, p.10: wherein collectively it is discussed the use of blockchain medical data sources and the use of machine learning on the MedRec model for allowing predictive analytics/cognitive insights to be used/obtained on/from the blockchain medical data).

Regarding Claim 5, with Ekblaw and Faith teaching those limitations of the claim as previously pointed out, Vesto further teaches:
The method of claim 1, wherein: the healthcare-related, blockchain-associated cognitive insight is associated with a healthcare compliance requirement (paragraphs 42, 151, 196: wherein patient care compliance is discussed).

Regarding Claim 6, with Ekblaw and Faith teaching those limitations of the claim as previously pointed out, Vesto further teaches:
The method of claim 1, wherein: the healthcare-related, blockchain-associated cognitive insight relates to at least one of marketing operations, sourcing operations, patient services operations, business operations, strategic planning operations and, risk and compliance operations (paragraphs 31, 41-42, 97-98, 145, 150-151, 196-197: wherein collectively it is discussed information used for direct marketing, source operations for systems deployed within healthcare facilities, patient service such as physician referrals, servicing business interests, strategic decision making, ensuring patient safety/reducing risk, and patient care compliance).

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the previously supplied PTO-892 for the relevant and pertinent prior art related to this application where for example Shah, US 2017/0091397 A1, and Witchey, US 2015/0332283 A1, teaches the use of blockchain in communications networks and healthcare systems respectively.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.